DETAILED ACTION
	For this Office action, Claims 38-61 are pending.  Claims 1-37 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08 April 2022, with respect to the grounds of rejection of Claims 38-61 under 35 U.S.C. 101 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claims 38 and 50 in a manner that satisfactorily integrates the abstract idea with a practical utility (see amendments regarding dosing pumps and control valves); therefore, upon further consideration, the grounds of rejection under 35 U.S.C. 101 have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 08 April 2022.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08 April 2022, with respect to the rejections of claims 38-61 under 35 U.S.C. 112 (b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 112(b).  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 08 April 2022.  However, new grounds of rejection under 35 U.S.C. 112(b) are made and detailed below.
Applicant's arguments filed 08 April 2022 with respect to the grounds of rejection of Claims 45, 46, 48, 57, 58 and 60 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  The issues of antecedent basis discussed in the prior office action have not been addressed in the most recent filing, so the grounds of rejection are maintained.  
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 38 and 50, upon which the remaining claims are respectively dependent, recite limitations that lack established antecedent basis.  Both claims recite “the control of…” (Line 2), “the cooling water” and “the cooling tower basin” (Line 3), wherein such control and features have not been established.  Applicant is urged to address this issue in the response to this office action, wherein an amendment that establishes such features (such as removing the “the” in front of the terms or replacing it with an “a” if appropriate) would overcome these grounds of rejection.  
Claims 44 and 56 are additionally rejected under 35 U.S.C. 112(b) for further issues of indefiniteness.  Both claims recite “the proportional gain, integral time, and derivative time” (Line 3), which lack established antecedent basis.  Claims 44 and 56 also recite “permits the user to transition control from that based on” (Line 15), which is considered indefinite because the claim language is unclear what may be considered “that” to read on the claim.  Applicant is urged to address these issues in the response to this office action, wherein an amendment that establishes antecedent basis for the cited features and clarifies what may be considered “that” would overcome this ground of rejection.  For purposes of this examination, the examiner will assume the “that” refers to the values previously recited in Claim 44.  
Claims 45, 46, 48, 57, 58, and 60 are additionally rejected under 35 U.S.C. 112(b) for reciting “the rate-of-change” of a plurality of values, which lack established antecedent basis.  “Rate-of-change values” are established in Claim 44 and 56, yet the rejected claims are respectively dependent on Claims 38 and 50.  Applicant is urged to address these issues in the response to this office action, wherein an amendment to the claims establishing the rate-of-change values or changing the dependencies will overcome said grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05/18/2022